Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/16/20 was filed before the mailing date of a first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.

Reasons for Allowance
	Claims 1-16 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Thirstrup (WO 2007/098762 A1) (as cited in corresponding PCT application).

	As to independent claims 12 and 1, Thirstrup teaches (as per claim 12) a base plate, and (as per claim 1) a method of making, for a medical appliance (as a base plate with coupling part, electrode assembly, and adhesive layer for a medical appliance as an ostomy device Fig.1,4, , as, e.g., a leak sensor Abstract, p.4,ll.30-p.5,ll.10; p.16,ll.1-16), the base plate comprising:  	- a coupling part 46, 44, 46’ (layers 46, 44, 46’Fig.4A) defining a terminal interface region (as terminal region for terminal elements 95.96 of the layers 46, 44, 46’ connecting to electrodes 42,43 Fig.4A; p.22,ll.28-p.29,ll.4); 	- an electrode assembly 42/43/41’ (electrodes 42, 43, support layer 41’) having a distal side (upper, Fig.4A) and a proximal side (lower, Fig.4A) (Fig.4A; p.22,ll.28-p.29,ll.4), the distal side of the electrode assembly is facing the coupling part 46, 44, 46’ (Fig.4A), the electrode assembly comprises a support layer (first foil 41 ) and one or more electrodes 42,43 provided on a proximal side of the support layer 41 Fig.4A; p.22,ll.28-p.29,ll.4), each of the one or more electrodes comprising a connection part (any part of the of electrodes 42, 43 can be a connection part where wires 95, 96 as terminal elements (claimed below) connect Fig.4A; p.22,ll.28-p.29,ll.4); 	 one or more terminal elements (wires 95,96), the distal part of each of the one or more terminal elements extends into the terminal interface region (where distal part of terminal elements/wires 95,96 extend into coupling part 46,44, 46’ Fig.4A; p.22,ll.28-p.29,ll.4) and the proximal part of each of the one or more terminal elements 95,96 extends from the proximal side of the electrode assembly 41,42,43 and contact respective connection parts of the one or more electrodes 42,43 (where proximal part of terminal elements/wires 95,96 extend into proximal side of the electrode assembly (electrodes 42, 43, support layer 41’) Fig.4A; p.22,ll.28-p.29,ll.4), the distal part of each of the one or more terminal elements 95,96 are secured to the coupling part 46,44,46’ Fig.4A; p.22,ll.28-p.29,ll.4); and
 	- a first adhesive layer 45 (p.23,ll.3) with a distal side facing the proximal side of the electrode assembly 41,42,43, and wherein the proximal part of each of the one or more terminal elements 95,96 are located between the first adhesive layer 45 and the electrode assembly 41,42,43 (Fig.4; Fig.4A; p.22,ll.28-p.29,ll.4)), the first adhesive layer 45 comprising one or more water soluble or water swellable hydrocolloids (p.7,ll.14-17). 
 	However, Thirstrup fails to teach that the terminal elements each comprising a terminal-element-bend between a proximal part and a distal part, and that the terminal-element-bend is in a configuration wherein it provides tension to reduce a distance between the proximal part and the distal part. 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify Thirstrup to provide the above combination of elements and features.  One of skill would not have been motivated to modify the teachings of Thirstrup to provide the above combination elements and arrangement, where Thirstrup fails to teach or fairly suggest providing these elements, and does not provide any motivation to do so, where the present invention provides the advantage of providing a terminal element bend that reduces the distance between the proximal part and distal part of the terminal element by providing tension.
 	Dependent claims 1-11 and 13-16 are allowable as dependent upon an allowable base claim.


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781